DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-9, 12, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160002579 A1 to Rosenthal et al. as evidenced by the web article “The Alcohol Percentage Contents by Beverage Type” to Sunrise in view of Manuali Hoepli Liquorista by Italo Ghersi and further in view of  US 20100240771 A1 to Sorokin.

Re claims 1, 4-9, 12 and 29, Rosenthall disclosed an alcoholic spirit wherein alcohol and any number of ingredients are added in an ice cube (when dissolved embraces water), dissolved and mixed in alcohol see [33-36], and specifically teaches the alcohol can be rum and the plurality of ingredients can comprise Meyer lemon juice, bergamot (embraces flavor and source), vanilla essence and chamomile (embraces herb type Roman chamomile as the source location grown is immaterial to patentability).  Rosenthall teaches while the examples described above pair specific alcohols with certain ingredients, it should be appreciated that in some embodiments the alcohol 120 can be paired with any of the ingredients, such as blood orange (embraces inherent citron flavor), simple syrup (embraces sugar cane and is obvious to interchange or substitute for sweetness increasing sugar yields a sweeter composition, and as such is not unexpected. It is well known that an increase of sugar makes anything sweeter.) and marijuana (aromatic plant).  See [39-40].  See [50], Rosenthall to 50% melted cube in a martini, the remainder alcohol. Thus, Rosenthall does not limit the spirit ingredients.
Rosenthall doesn’t explicitly disclose citron from the claimed source nor the claimed amounts.  
Re claims 4-9 and 12, Rosenthall teaches generally, the alcohol can be selected from the group consisting of vodka, bourbon, whiskey, rum, gin, tequila, 
The combination does not disclose the cedar or roman chamomile essential oils or amounts. 
Ghersi teaches a spirit drink (liquorista –Italian Title; liquor-English), containing ingredients (see at least page 17 – alcohol, page 78 – bergamot of peel of fruits Citrus bergamia plants (bergamotto Citrus Bergamia vulgaris – Italian), page 80 – plant flower Roman chamomile (aromatic herb extract la Chamomilla romana un olio essentziale – Italian; roman chamomile essential oil- English) and page 81, cedar flavor from a peel of a fruit of Citrus medica plants (Cedri: sono I frutti del Citrus medica  un olio essentziale – Italian embraces citron flavor).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date that the invention was made to have included the aforesaid ingredients as suggested and taught known for the inherent flavor profile provided. The increase of the ingredients are well known for providing the inherent taste to a composition.  It is not unexpected as the said ingredients contribute to the taste.
Regarding the amounts, more or less of the amounts are used for the natural art recognized purpose as on page 71, Ghersi explains the vegetable aromatic substances (sostanze aromatcihe vegetali - Italian) are used majorly to prepare in gran parte il pregio del liquore- Italian) and lists the ingredients set forth above.
	Thus the combination while silent to the amounts are known to be modified for taste. Commercializing it by scaling up the invention taught by the combination is well known for said reason.
	See Sorokin teaching a recipe in TABLE-US-00004 Lemon peel aromatic alcohol containing 3.4 ml of 0.61 liter ethereal oil 66.% sugar syrup 5.2 liters Ethyl alcohol containing 2.6 g of ascorbic acid 2.125 liters Softened potable water containing 2.065 g of 2.065 liters orthophosphoric acid and using stirrers and vessels [71], Example 12 to make a liqueur of fine aroma of lemon and vodka of various amounts for example in [85, 100, 107-108, 116 and 119].  
While not exact, the amounts may be adjusted dependent upon taste and strength of the alcohol. 
Further while the combination does not teach scraping or slow-folding (claims 4 and 7), or pressed or filtered (claims 5 and 8), or subjected to a deterpenation process (claims 6 and 9), or the process of claim 29, obtained by a process comprising: introducing water into a first tank provided with a stirrer; introducing a sweetener into the first tank; introducing a first amount of alcohol into a second tank and in the alcohol thus introduced, dissolving a bergamot flavor and a cedar flavor are dissolved, mixed to obtain a mixed solution of said bergamot and cedar flavors and the first amount of alcohol; introducing a second amount of alcohol into the first tank containing the water and the sweetener and mixing; introducing an 
Further, the process of making the beverage only has patentable weight if the process significantly contributes to make a different product than the prior art.  Regarding the process limitations, the process limitations are not dispositive of the issue of patentability of the present composition claims as the same characteristics are in the product.  As it stands, the process does not make a significant contribution.
It would have been obvious to remove any ingredients (such as honey) as it is directly related to taste and such ingredients are known and have an expected function in the food art.  See IN RE LEVIN. 
Therefore there would be a reasonable expectation of success to modify the prior art to arrive at the instantly claimed invention because the prior art suggest using various ingredients for making rosolio and with the amounts and steps of mixing as disclosed in Sorokin, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date that the invention was made to have so produced a commercialized drink.  Note also: However, the experimental modification of this prior art in order to ascertain optimum operating conditions In re Aller, 105 USPQ 233.  
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in 

REFERENCES OF INTEREST 
APA (Applicant’s Admitted Prior Art) disclosed several spirit drinks wherein one is obtained from the infusion of bitter herbs, aromatic plants and fruit in a mixture of alcohol and water, and marketed under the name of Campari®, see pg. 1, lines 15-20.
EP 2 128 239 B1 to Jang et al., Jang disclosed an alcoholic additive to make an alcoholic drink obtained using various natural plants and/or fruits such as citron (embraces citron flavor and source), thereby exhibiting beneficial effects on health such as hangover curing, fatigue recovery, blood circulation, and so forth.  See [1, 13]. Jang also disclosed using herbs or plants such as Cornus Officinalis (often referred to as ’cornus fruits’) is a fruit of a cornus tree where the cornus fruits have an astringent taste and strong sour taste as well as slightly sweet taste. The fruit is divided into pulpy substance and seeds and the pulpy substance may be used as a raw material of wine, tea and/or herbal medicines. See [0029].
DE10001244A1 to Rudolph et al. Rudolph disclosed a spirit drink comprising alcohol, water, sugar,  essential oil peppermint, and teaches liqueurs are known in which sugar and certain aromatic substances, plant and fruit extracts or fruit distillates, essential oils, essences, fruit ethers and fruit esters are added to a spirit 
US 20170020948 A1 to Tripp et al.  Tripp disclosed a pharmaceutical composition comprised of red wine extract and " Bergamot" refers to bergamot orange ( Citrus bergamia Risso). This citrus species, grows abundantly in the Calabria region of southern Italy, and has been used in Calabrian folk medicine to treat cardiovascular ailments for centuries. As used herein bergamot can be used interchangeably to refer to the fruit and/or the extract.  See [16] and Tables 16-22.
    
Response to Arguments

Applicant’s arguments of 10/19/21 are acknowledged however are not convincing for the following reasons.  Applicant argues a type of rosolio that has a different composition and points to the affidavit as support.  Nevertheless, what is of issue is the claimed ingredients.  It is of note applicant amended the claims to now recite one phrase “consisting of” language and while more clear which does narrow the claim, it does not contribute to a patentable distinction.  Be as it may that only such ingredients claimed, they are not proven to show objective evidence to unexpected results.  See also in [5], Rosenthall teaches optional ingredients.  
Applicant argues and submits in another separate declaration that the Difford reference teaches that Gallo, the named inventor here, was first to make roslio; however, the declaration is Applicant’s own and is not convincing to show the claimed 
Applicant and declarant Gallo argue the absence of citron increases the intensity of bergamot.  However, a Google search shows bergamot is a citrus flavor. Thus, see MPEP to unexpected results: 716.02(b)    Burden on Applicant  
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). 
II.    EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS

"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).
 Thus, deleting citron flavor ingredient is expected to have an intensity as charted in the Table (pg. 3, dec.) bergamot citrus flavor as both are citrus derived flavorants.  Thus, the evidence is not a showing of unexpected results as the results are not significant.  
Further, the claims are also directed to limitations such as plant flavors and herbs which are not commensurate in scope.  See further MPEP 716.02, and 716.02(d). 
sostanze aromatcihe vegetali - Italian) are used majorly to prepare liquor (in gran parte il pregio del liquore- Italian) and lists the ingredients. This page was not used as applicant alleges and doesn’t need an Italian translation to English as the phrase “sostanze aromatcihe vegetali” – in Italian meets vegetable aromatic substances absent evidence to the contrary.  Merely alleging the translation is not accurate is not enough to outweigh the apparent linguistic subtleties of the languages. Thus the Ghersi reference stands as prior art for all that it teaches as previously set forth and as stated above.
	Applicant argues praise and commercial success; however, evidence of such submission was not found in the file wrapper.  An applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.  Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971). See MPEP 716.03.
 Applicant argues enhancing of said ingredients and argues Aller and Levin; however, again, Aller and In re Levin as it relates to ingredients indeed affect the overall balance, potency and taste.   Mixture of two or more different ingredients presents a prima facie case: It would have been obvious to one having ordinary skill in the art to have modified the primary reference to include an additional prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP 2144.06 I.     The purpose of applicant need not be the same as the reference teachings.  Alcoholic drinks are not just for social enjoyment but do aid in mental health in making one feel better and in the forgiveness of sins as taken during communion Sundays according to biblical practice.  Therefore, it is not convincing that rosolio ingredients are solely for nutritional value such as bread or eggs.  Nor is it convincing that the claims are consisting of now as unexpected results have not been shown with objective evidence.  Recall the Examiner’s interview summary setting forth the following:  Also Applicant argued the declaration to Bergamont flavor intensity is noted when 
All the ingredients are known for the inherent features they so provide. Again, mixture of two or more known ingredients such as those claimed yield the same purpose and yield integral properties from two different sources/ingredients.  
RESPONSE TO DECLARATION
 Applicant argues and submits in another separate declaration that the Difford reference teaches that Gallo, the named inventor here, was first to make roslio; however, the declaration is Applicant’s own and is not convincing to show the claimed invention was sold (no data to show proof of sale is in the instant most recent declaration of 10/19/21).  As set forth prior, regarding the effective filing date of this invention and Difford, it is of note that Difford is still prior art – not the secondary mention of a month and year of Gallo’s rosolio, and also prior to the filing date of this invention which is 12/22/2018. Further Declarant Gallo never mentions the precise date of invention just confirms that he is the inventor mentioned by Difford.   
716.02(b)    Burden on Applicant.
Declarant Gallo argues praise and commercial success; however, evidence of such submission was not found in the file wrapper.  An applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.  Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971). See MPEP 716.03.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be\ obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/           Primary Examiner, Art Unit 1791